DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morisugi et al. (2009/0320296), hereinafter Morisugi, in view of Stapelbroek et al. (2016/0236362), hereafter Stapelbroek.
Regarding claim 1, Morisugi teaches a cutting assembly for cutting hairs on skin substantially as claimed except for the limitations in the bolded texts, the cutting assembly comprising: 

a cutter plate 16 disposed on the guard plate, which cutter plate is slidable relative to the guard plate along said axis, the cutter plate comprising a second toothed edge extending parallel with said axis and comprising cutting teeth (16a), the cutter plate and the guard plate being arranged such that said hairs are cut by the cutting teeth (16a) against the guard teeth (15a) when the cutter plate slides, wherein the cutting teeth each include a cutting portion (22c, 22d) and a tip (C), which tip is outwardly enlarged relative to the cutting portion in at least one direction parallel with said axis, and wherein the minimum space between adjacent tips of respective adjacent cutting teeth of the cutter plate (at the bottom of the V-shaped gap) is less than the minimum space between corresponding adjacent guard teeth of the guard plate, each tip of respective cutting teeth maintaining overlap with at least one of said guard teeth as the cutter plate slides.
See Figs. 3-5.
	Morisugi does not teach “each tip of respective cutting teeth maintaining overlap with at least one of said guard teeth as the cutter plate slides.”
	Stapelbroek teaches a cutting assembly including a guard plate 22 with guard teeth 40 and a cutter plate 24 with cutting teeth 110, wherein each tip of respective cutting teeth maintain overlap with at least one of the guard teeth as the cutter plate slides.  See Figs. 12-13.

Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make each tip of respective cutting teeth in Morisugi maintain overlap with at least one of the guard teeth as the cutter plate slides as taught by Stapelbroek since it has been held that substituting equivalents known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.[
	Regarding claim 2, a gap between the tips of the cutting teeth and the guard teeth is best seen in Fig. 4.
	Regarding claim 3, the tips are enlarged in a direction parallel to with the axis.  See Fig. 4.
Regarding claim 4, Morisugi teaches the invention substantially as claimed except for the enlargement of the tips exceeding 50µm.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the enlargement of the tips exceeding 50µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 6, the horizontal face of the tip (C) defines a guiding edge and is typically less sharp than the cutting edge 22.

Regarding claims 8-10 and 20, Morisugi teaches the invention substantially as claimed except for the guard plate and the cutting plate having teeth arranged on opposite sides of the cutting assembly.
Stapelbroek teaches a trimming device comprising a cutting assembly including a guard plate 24 and a cutting plate 26 having teeth arranged on opposite sides of the cutting assembly for bi-cutting directions without changing orientation of the trimming device.  See Fig. 2.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the cutting assembly in Morisugi such that the guard plate and the cutting plate have teeth arranged on opposite sides as taught by Stapelbroek so that it could be used in a trimming device that has bi-cutting directions without changing orientation of the trimming device.
The teeth of the cutting plate and the guard plate on the second side are identical to those on the first side as shown in Figs. 3-5.
Regarding claim 11, Morisugi teaches the invention substantially as claimed except for the enlargement of the tips exceeding 50µm.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the enlargement of the tips exceeding 50µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 14, the first toothed edge (15a) protruding beyond the second toothed edge and the teeth arranged in step-like manner are best seen in Fig. 4.
	Regarding claim 15, Morisugi teaches a trimmer 10 for cutting hair, the trimmer comprising: 
a cutting assembly according to claim 1; 
a body 12; and 
a drive mechanism housed in the body, the drive mechanism being adapted to engage with the cutter plate and drive said sliding of the cutter plate to and fro relative to the guard plate.
See Figs. 1(a-b) and 3-5
	Regarding claim 16, the cutting tip (C) extending in both direction parallel to the axis is best seen in Figs. 4-5. As to expression “optionally wherein the tip partially overlaps with each guard tooth of a pair of neighbouring guard teeth when the cutting portion is between said pair”, this is an optional feature.  Therefore, Morisugi does not require to meet this feature.
	Regarding claim 17, Morisugi teaches the invention substantially as claimed except for the enlargement of the tips exceeding 50µm.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the enlargement of the tips exceeding 50µm, since it has been held that where the general conditions of a claim are .
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morisugi et al. (2009/0320296), hereinafter Morisugi, in view of Stapelbroek et al. (2016/0236362), hereafter Stapelbroek as applied to claim above, and further in view of Sandy (4,118,863).
Morisugi teaches the invention substantially as claimed except for the tip (C) having a bulged shape.
Sandy teaches a tip 34 of a movable blade 26 of a trimmer having a rounded (bulged) shape for avoiding scratching or cutting skin.  See Fig. 6.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the tips of the movable blade in Morisugi having a bulged shaped as taught by Sandy for avoiding scratching or cutting skin.
Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. 
Strapelbroek reference is introduced to teach making the tips of the cutting teeth overlap the teeth of the guard plate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PHONG H NGUYEN/Examiner, Art Unit 3724